Name: Commission Regulation (EEC) No 3457/87 of 18 November 1987 repealing Regulation (EEC) No 1075/87 concerning the stopping of fishing for saithe by vessels flying the flag of the United Kingdom
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 328/34 Official Journal of the European Communities 19. 11 . 87 COMMISSION REGULATION (EEC) No 3457/87 of 18 November 1987 repealing Regulation (EEC) No 1075/87 concerning the stopping of fishing for saithe by vessels flying the flag of the United Kingdom THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), and in particular Article 1 1 (3) thereof, Whereas Commission Regulation (EEC) No 1075/87 (2) stopped fishing for saithe in the waters of ICES divisions VII, VIII, IX, X ; CECAF 34.1.1 (EC-zone) by vessels flying the flag of the United Kingdom or registered in the United Kingdom as from 17 April 1987 ; Whereas Ireland has transferred on 30 October 1987 to the United Kingdom 390 tonnes of saithe in the waters of ICES divisions VII, VIII, IX, X ; CECAF 34.1.1 (EC-zone) ; that fishing for saithe in the waters of ICES divisions VII, VIII, IX, X ; CECAF 34.1.1 (EC-zone) by vessels flying the flag of the United Kingdom or regis ­ tered in the United Kingdom should therefore be permitted ; that consequently it is necessary to repeal Commission Regulation (EEC) No 1075/87, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1075/87 is hereby repealed. Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 November 1987. For the Commission Antonio CARDOSO e CUNHA Member of the Commission (') OJ No L 207, 29. 7. 1987, p. 1 . O OJ No L 104, 16. 4. 1987, p. 23 .